I05S-I5"
                                ELECTRONIC RECORD




COA #      02-14-00464-CR                        OFFENSE:        0.06


           The State of Texas v. Casey
STYLE:     Welborn                               COUNTY:         Denton


COA DISPOSITION:       REVREM                    TRIAL COURT:    County Criminal Court No. 4


DATE: 07/30/2015                  Publish: YES   TC CASE #:      CR-2013-07913-D




                         IN THE COURT OF CRIMINAL APPEALS


STYLE:    The State of Texas v. Casey Welborn         CCA»            \OS%~l$
         APPELLEE^                    Petition        CCA Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

          KeFut^                                      JUDGE:

DATE:       // ll?/2jplT                              SIGNED:                          PC:

JUDGE:        ViM lMAA^i-~~                           PUBLISH:                        DNP:




                                                                                       MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                           ELECTRONIC RECORD